Citation Nr: 1455298	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  14-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for degenerative joint disease of the right knee.
 
2.  Entitlement to an increased rating, greater than 10 percent for degenerative joint disease of the left knee.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1944 to March 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claims for increased ratings.  The Veteran appealed from the denials, and these matters are now before the Board.  Since the time of the decision on appeal, original jurisdiction has been transferred to the RO in Waco, Texas.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New Examination

In order to determine the current level of symptomatology of his service-connected bilateral degenerative joint disease of the knees, the Veteran was scheduled for a VA examination which he attended in September 2010.  The Board finds that the examination, conducted under contract by a private physician, was inadequate for rating purposes and thus a new examination must be afforded.  A review of the examination report finds it deficient in several ways.  Most notably, while the examiner recorded the Veteran's endorsement of pain in the knees, he failed to indicate at what degree of motion such pain had its onset.

Of additional concern are the Veteran's December 2010 contentions to VA that "[n]o measurements were taken by the examiner," and his March 2014 statement that "[t]he VA examiner sat at a computer terminal and asked a few questions and never performed any type of examination."  While the Veteran is not competent to comment on the appropriate methodology which a VA examiner uses, his observation that no range of motion testing was conducted is both competent and concerning.  Because the VA examination provided to the Veteran was clearly inadequate, the Board is left with no choice by to remand the case.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of both knees.  

In identifying the Veteran's range of motion of the knees, the examiner should indicate at what degree of motion pain, if present, begins.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination must be directly addressed and discussed in the examination report. 

2.  After completing the foregoing development, readjudicate the claims for increased ratings for the knees.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




